Order entered May 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01338-CV

               COPELAND CONCRETE CONTRACTORS, INC., Appellant

                                                V.

               SPECIALTY SOLUTIONS CONSTRUCTION, LLC, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-06619

                                            ORDER
       Before the Court is appellee’s May 13, 2013 third unopposed motion for an extension of

time to file a brief. Appellee informs the Court that the parties are very close to reaching a

settlement and states that this is its final motion requesting an extension to file a brief. We

GRANT appellee’s motion and extend the time to file its brief to June 27, 2013. We caution

appellee that no further extension of time will be granted.


                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE